In an action to foreclose a mortgage, the defendant Alex Matovitz appeals from an order of the Supreme Court, Kings County (Vinik, J.), dated February 8, 1993, which denied his motion to, inter alia, vacate the plaintiffs judgment of foreclosure.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contentions, the plaintiff’s pleadings and other papers were sufficiently particular to give notice of the property subject to foreclosure (see, CPLR 3013; Golden v Ramapo Improvement Corp., 78 AD2d 648, 651). The summons and complaint correctly designated the section, block, and lots of the premises. The lot designation coincided with the lots designated on the executed mortgage and the tax search for the premises. In addition, the complaint, judgment of foreclosure, notice of sale, and writ of assistance each contained a "metes and bounds” description of the premises identical to the description provided in the mortgage. Although the summons and writ of assistance identified the address of the premises subject to foreclosure as "199 Keap Street” instead of "199-201 Keap Street”, these errors were de *789minimis in view of the accurate description of the premises provided in these and other documents relating to the foreclosure.
We have reviewed the appellant’s remaining contentions and find them to be without merit. Pizzuto, J. P., Santucci, Hart and Goldstein, JJ., concur.